—In an action for divorce and ancillary relief, the plaintiff husband appeals from so much of an order of the Supreme Court, Westchester County (Coppola, J.), entered May 24, 1991, as granted that branch of the defendant wife’s motion which was for $15,000 in pendente lite counsel fees and $5,000 in pendente lite accountants’ fees.
Ordered that the order is reversed insofar as appealed from, with costs, and that branch of the wife’s motion which was for pendente lite counsel fees and accountants’ fees is denied.
The defendant wife made an application for counsel fees and accountants’ fees a mere two months after retaining counsel and an accountant, and after paying counsel $10,000 and the accountant $5,000. Moreover, neither the wife nor the accountant has alleged that the retainer paid to him has been exhausted (see, Wolf v Wolf, 146 AD2d 527). While the wife’s counsel made a conclusory allegation that he had already exhausted his retainer, he failed to detail the services rendered or submit time sheets to support the allegation (see, Wolf v Wolf, supra). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.